Quillian, Judge.
In a condemnation case where a special master has been appointed a hearing is held before him in regard to the value of the property taken and other matters material to the condemnee’s respective rights. Code Ann. § 36-605a (Ga. L. 1957, pp. 387, 389). If the special master makes findings not only as to just and adequate compensation for the property taken but also as to other matters material to the condemnee’s respective rights, the proper method for the condemnee to obtain judicial review of the special master’s findings in regard to *400matters other than the just and adequate compensation for the property taken is to file objections to the special master’s award prior to the court entering an order and making the award a judgment of the court. Wiggins v. City of Macon, 120 Ga. App. 197 (169 SE2d 667); Leach v. Ga. Power Co., 228 Ga. 16, 21 (4) (183 SE2d 755).
Submitted November 4, 1974
Decided November 25, 1974.
Jones, Cork, Miller & Benton, Wallace Miller, Jr., Carr G. Dodson, Ham, Mills & Freeman, Phillip Benson Ham, for appellant.
Falligant, Doremus, Karsman, Kent & Toporek, Ogden Doremus, for appellees.
Therefore, that portion of each of the orders appointing a special master in the cases sub judice which states "that the determination of the special master on all of the issues presented shall be reviewable upon appeal filed to the Superior Court of Monroe County and all of said issues will be tried by a jury on issues to be made by the court” is erroneous.

Judgments reversed.


Bell, C. J., and Clark, J., concur.